EXHIBIT 10.1


ALLIANT ENERGY CORPORATION
2002 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

        THIS AGREEMENT, made and entered into as of [Date], by and between
Alliant Energy Corporation, a Wisconsin corporation (the “Company”), and [Name
of Employee], (the “Optionee”).


W I T N E S S E T H:

        WHEREAS, the Company has adopted the Alliant Energy Corporation 2002
Equity Incentive Plan (the “Plan”), the terms of which, to the extent not stated
herein, are specifically incorporated by reference in this Agreement (defined
terms used herein which are not otherwise defined shall have the meaning set
forth in the Plan);

        WHEREAS, one of the purposes of the Plan is to permit the grant of
various equity-based incentive awards, including options to purchase shares of
the Company’s Common Stock, $.01 par value (the “Common Stock”), to certain Key
Employees of the Company and its Affiliates;

        WHEREAS, the Optionee is now employed by the Company or an Affiliate of
the Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
or its Affiliates; and

        WHEREAS, the Company desires the Optionee to remain as an employee of
the Company or its Affiliates, and wishes to provide the Optionee with the
opportunity to secure or increase his or her stock ownership in the Company in
order to develop even a stronger incentive to put forth maximum effort for the
continued success and growth of the Company.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

            1. Grant of Option. Subject to the terms and conditions of the Plan
and this Agreement, the Company grants to the Optionee an option (the “Option”)
to purchase from the Company all or any part of the aggregate amount of [Number
of Shares] shares of Common Stock (the “Optioned Shares”). The Option is
intended to constitute a nonqualified stock option and shall not be treated as
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

            2. Option Price. The price to be paid for the Optioned Shares shall
be [Price Per Share] per share, which has been determined by the Compensation
and Personnel Committee of the Board of Directors of the Company (together with
any successor committee that may administer the Plan, the “Committee”) to be not
less than 100% of the fair market value of a share of such stock on the date of
grant of the Option (determined based on the average of the high and low sales
prices for the Common Stock, as reported on the New York Stock Exchange on the
date of grant).

            3. Exercisability and Termination of Option. Except as provided
herein, the Option may be exercised only while the Optionee is an employee of
the Company or an Affiliate of the Company and only if the Optionee has been
continuously affiliated with the Company or any of its Affiliates since the date
of grant of the Option. The Option may be exercised by the Optionee in whole or
in part from time to time, during the period beginning [Date], and ending [Date]
(the “Expiration Date”).

  Cumulative Percentage of Shares Subject to   Option Which May be Purchased
(which   number of shares shall be rounded Period      down to the nearest whole
number)          Prior to [Date] [Percentage]     [Date] to [Date] [Percentage]
    [Date] to [Date] [Percentage]     [Date] to Expiration Date [Percentage]  

            4. Manner of Exercise and Payment. Subject to the provisions of
Paragraph 3 hereof, the Option may be exercised only by written notice to the
Company, served upon the Corporate Secretary of the Company at its office at
4902 North Biltmore Lane, Madison, Wisconsin 53718-2132, specifying the number
of shares in respect to which the Option is being exercised. Subject to the
provisions of this Agreement, the notice of exercise must be accompanied by full
payment of the option price of the shares being purchased (i) in cash or by
certified check or bank draft; (ii) by tendering previously acquired shares of
Common Stock (valued at their “fair market value” as determined in the manner
provided below); or (iii) by any combination of the means of payment set forth
in subparagraphs (i) and (ii). For purposes of this Paragraph 4, the “fair
market value” of a share of Common Stock shall be equal to the average of the
high and low sales prices for the Common Stock, as reported on the New York
Stock Exchange on the trading date next preceding the date of exercise, or, if
no trading occurred on the trading date next preceding the exercise date, then
the “fair market value” per share of Common Stock shall be determined with
reference to the next preceding date on which the Common Stock was traded. For
purposes of subparagraphs (ii) and (iii) above, the term “previously acquired
shares of Common Stock” shall only include Common Stock owned by the Optionee
prior to the exercise of the Option and shall not include shares of Common Stock
which are being acquired pursuant to the exercise of the Option. No shares shall
be issued until full payment therefor has been made.

            5. Nontransferability of the Option. The Option shall not be
assignable, alienable, saleable or transferable by the Optionee other than by
will or the laws of descent and distribution; provided, however, that the
Optionee shall be entitled, in the manner provided in Paragraph 9 hereof, to
designate a beneficiary to exercise his or her rights, and to receive any shares
of Common Stock issuable, with respect to the Option upon the death of the
Optionee. The Option may be exercised during the lifetime of the Optionee only
by the Optionee or, if permitted by applicable law, the Optionee’s guardian or
legal representative.

            6. Exercisability After Termination of Employment.

            (a)       Death or Disability; Retirement. In the event the Optionee
dies while he or she is an employee of the Company or any Affiliate or if his or
her employment is terminated by reason of his or her disability, as defined in
the Alliant Energy Cash Balance Pension Plan, the Option shall immediately vest
one hundred percent (100%) and, to the extent not theretofore exercised, may be
exercised in full as follows: (i) by the legal representative of the Optionee
(who for purposes of this Agreement may be the Optionee’s beneficiary as
designated pursuant to Paragraph 9) at any time within twelve months after the
date of the Optionee’s death while an employee of the Company or any Affiliate;
or (ii) by the Optionee or his or her legal representative or guardian at any
time within twelve months after the termination of the Optionee’s employment by
reason of disability, but in either case in no event later than the Expiration
Date. In the event the Optionee’s employment is terminated by reason of his or
her retirement after satisfying the minimum requirements for eligibility to
receive an “Early Retirement Benefit” under the Alliant Energy Cash Balance
Pension Plan (“Retirement”), the Option shall immediately vest one hundred
percent (100%) and, to the extent not theretofore exercised, may be exercised in
full by the Optionee or by his or her legal representative or guardian at any
time within three years after termination of the Optionee’s employment by reason
of Retirement, but in no event later than the Expiration Date. In the event the
Optionee’s employment is terminated by reason of his or her Retirement or by
reason of his or her disability, as defined in the Alliant Energy Cash Balance
Pension Plan, and within the subsequent exercise period the Optionee dies, the
Option, to the extent not theretofore exercised, may be exercised in full by the
Optionee’s legal representative or guardian at any time within the longer of one
year following death or the remainder of the expiration period triggered by the
termination of employment, but in no event later than the Expiration Date.


            (b)        For Cause. If the employment of the Optionee is
terminated by the Company or any Affiliate for Cause, the Option, to the extent
not theretofore exercised, shall immediately be forfeited to the Company and no
additional exercise period shall be allowed, regardless of the vested status of
the Option. For purposes of this Agreement “Cause” means the admission by or the
conviction of the Optionee of an act of fraud, embezzlement, theft or other
criminal act constituting a felony under U.S. laws involving moral turpitude.
The Board of Directors of the Company (the “Board”), by majority vote, shall
make the determination of whether Cause exists.


            (c)       Other. In the event that the Optionee is discharged or
leaves the employ of the Company or its Affiliates for any reason (other than
the death, disability or Retirement of the Optionee as contemplated by Paragraph
6(a) above or for Cause as contemplated by Paragraph 6(b) above), the Option, to
the extent not theretofore exercised but then permitted (as of the date of
termination) under the percentage limitations of Paragraph 3 hereof, may be
exercised by the Optionee or by his or her legal representative or guardian at
any time within three months after the date of termination of employment upon
the tender to the Company, in cash or its equivalent, of the full purchase
price, but in no event later than the Expiration Date.


            7. Change in Control.

            (a)        Immediately Exercisable. If a “Change in Control” occurs,
all outstanding Options under this Agreement shall vest and become immediately
exercisable.


            (b)        Definition. For purposes of this Agreement, “Change in
Control” means the occurrence of any one of the events set forth in the
following paragraphs:


            (i)        any Person (other than (A) the Company or any subsidiary
of the Company (each a “Subsidiary”), (B) a trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any Subsidiary, (C)
an underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareowners of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after [Date], pursuant to
express authorization by the Board that refers to this exception) representing
20% or more of either the then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities; or


            (ii)        the following individuals cease for any reason to
constitute a majority of the number of directors of the Company then serving:
(A) individuals who, on [Date], constituted the Board and (B) any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened proxy or consent solicitation for purpose of opposing a
solicitation by the Company relating to the election of directors of the
Company), whose appointment or election by the Board or nomination for election
by the Company’s shareowners was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on [Date], or
whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any Subsidiary) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareowners of the Company at a
meeting of shareowners held following consummation of such merger, consolidation
or share exchange; and, provided further, that in the event the failure of any
such Persons appointed to the Board to be Continuing Directors results in a
Change in Control, the subsequent qualification of such Persons as Continuing
Directors shall not alter the fact that a Change in Control occurred; or


            (iii)        the Company after [Date] consummates a merger,
consolidation or share exchange with any other corporation or issues voting
securities in connection with a merger, consolidation or share exchange
involving the Company (or any Subsidiary), other than (A) a merger,
consolidation or share exchange which results in the voting securities of the
Company outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of the
Company (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
after [Date], pursuant to express authorization by the Board that refers to this
exception) representing 20% or more of either the then outstanding shares of
Common Stock or the combined voting power of the Company’s then outstanding
voting securities; or


            (iv)        the shareowners of the Company approve a plan of
complete liquidation or dissolution of the Company or the Company effects a sale
or disposition of all or substantially all of its assets (in one transaction or
a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


            Notwithstanding the foregoing, no “Change in Control” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
shares of Common Stock immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.

            8. Tax Withholding. The Company may deduct and withhold from any
cash otherwise payable to the Optionee (whether payable as salary, bonus or
other compensation) such amount as may be required for the purpose of satisfying
the Company’s obligation to withhold Federal, state or local taxes. Further, in
the event the amount so withheld is insufficient for such purpose, the Company
may require that the Optionee pay to the Company upon its demand or otherwise
make arrangements satisfactory to the Company for payment of such amount as may
be requested by the Company in order to satisfy its obligation to withhold any
such taxes.

            The Optionee shall be permitted to satisfy the Company’s tax
withholding requirements by making a written election (in accordance with such
rules and regulations and in such form as the Committee may determine) to have
the Company withhold shares of Common Stock otherwise issuable to the Optionee
(the “Withholding Election”) having a fair market value (as defined in a manner
similar to Paragraph 4) on the date income is recognized (the “Tax Date”)
pursuant to the exercise of the Option equal to the minimum amount required to
be withheld. If the number of shares of Common Stock withheld to satisfy
withholding tax requirements shall include a fractional share, the number of
shares withheld shall be reduced to the next lower whole number and the Optionee
shall deliver cash in lieu of such fractional share, or otherwise make
arrangements satisfactory to the Company for payment of such amount. A
Withholding Election must be received by the Corporate Secretary of the Company
on or prior to the Tax Date.

            9. Designation of Beneficiary.

         (a)        The person whose name appears on the signature page hereof
after the caption “Beneficiary” or any successor designated by the Optionee in
accordance herewith (the person who is the Optionee’s beneficiary at the time of
his or her death is herein referred to as the “Beneficiary”) shall be entitled
to exercise the Option, to the extent it is exercisable, after the death of the
Optionee. The Optionee may from time to time revoke or change his or her
beneficiary without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Optionee’s death, and in no event shall any designation
be effective as of a date prior to such receipt.


         (b)        If no such Beneficiary designation is in effect at the time
of the Optionee’s death, or if no designated Beneficiary survives the Optionee
or if such designation conflicts with law, the Optionee’s estate acting through
his or her legal representative shall be entitled to exercise the Option, to the
extent it is exercisable after the death of the Optionee. If the Committee is in
doubt as to the right of any person to exercise the Option, the Company may
refuse to recognize such exercise, without liability for any interest or
dividends on the Optioned Shares, until the Committee determines the person
entitled to exercise the Option, or the Company may apply to any court of
appropriate jurisdiction and such application shall be a complete discharge of
the liability of the Company therefor.


            10. Transfer Restriction. The shares of Common Stock to be acquired
upon exercise of the Option may not be sold or offered for sale except pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, or in a transaction which, in the opinion of counsel for the Company,
is exempt from the registration provisions of said Act.

            11. Status of Optionee. The Optionee shall not be deemed for any
purposes to be a shareowner of the Company with respect to any of the Optioned
Shares except to the extent that the Option shall have been exercised with
respect thereto, the shares shall have been fully paid, and a stock certificate
issued therefor. Neither the Plan nor the Option shall confer upon the Optionee
any right to continue in the employ of the Company or any of its Affiliates, nor
to interfere in any way with the right of the Company to terminate the
employment of the Optionee at any time.

            12. Powers of the Company Not Affected. The existence of the Option
shall not affect in any way the right or power of the Company or its shareowners
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business, or any
merger or consolidation of the Company, or any issuance of bonds, debentures,
preferred or prior preference stock senior to or affecting the Common Stock or
the rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

            13. Interpretation by Committee. As a condition of the granting of
the Option, the Optionee agrees, for himself or herself and his or her legal
representatives or guardians, that this Agreement shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Agreement and any determination made by the Committee pursuant to this Agreement
shall be final, binding and conclusive.

            14. Miscellaneous.

       (a)        This Agreement shall be governed and construed in accordance
with the internal laws of the State of Wisconsin applicable to contracts made
and to be performed therein between residents thereof.


       (b)        This Agreement may not be amended or modified except by the
written consent of the parties hereto.


       (c)        The captions of this Agreement are inserted for convenience of
reference only and shall not be taken into account in construing this Agreement.


            IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officers and its corporate seal to be hereunto
affixed, and the Optionee has hereunto affixed his or her hand and seal as of
the day and year first above written.

  ALLIANT ENERGY CORPORATION          
By:______________________________________________  
Name:____________________________________________  
Title:_____________________________________________           OPTIONEE          
_________________________________________________   Name: [Name of Employee]  
SSN:           Beneficiary:_______________________________________  
Address:__________________________________________  
       ______________________________________________   SSN or
TIN:_______________________________________